Exhibit 10.34

Amendments to the PepsiCo Executive Income Deferral Program

(effective December 30, 2006)

 

1.

Section 5.02(b)(2) of the PepsiCo Executive Income Deferral Program, effective
January 1, 2005 (referred to as the “409A Program”) is hereby amended by
replacing the current text in its entirety with the following:

Phantom AFR Fund: Participant Accounts invested in this phantom option accrue a
return based upon an interest rate that is 120% of the applicable Federal
long-term rate (pursuant to Code Section 1274(d) or any successor provision)
applicable for annual compounding, as published by the U.S. Internal Revenue
Service from time to time. Returns accrue for each month based upon 120% of the
applicable Federal long-term rate (applicable for annual compounding) in effect
on the first business day of each month and are compounded annually. An amount
deferred or transferred into this option is credited with the applicable rate of
return beginning with the date as of which the amount is treated as invested in
this option by the Plan Administrator.

 

2.

The occurrence of “Phantom Prime Rate Fund” in Section 5.03 of the 409A Program
is hereby replaced with “Phantom AFR Fund.”

 

3.

Section 4.1(c)(1) of the PepsiCo Executive Income Deferral Program, as amended
and restated effective July 1, 1997 (referred to as the “Pre-409A Program”) is
hereby amended by replacing the current text in its entirety with the following:

Interest Bearing Account: Participant Accounts invested in this phantom option
accrue a return based upon an interest rate that is 120% of the applicable
Federal long-term rate (pursuant to Code Section 1274(d) or any successor
provision) applicable for annual compounding, as published by the U.S. Internal
Revenue Service from time to time. Returns accrue during the period since the
last Valuation Date based upon 120% of the applicable Federal long-term rate
(applicable for annual compounding) in effect on the first business day after
such Valuation Date and are compounded annually. An amount deferred or
transferred into this option is credited with the applicable rate of return
beginning with the date as of which the amount is treated as invested in this
option by the Plan Administrator.